Citation Nr: 1200993	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-11 956	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty for training from April 1982 to September 1982 and on active duty from December 1990 to July 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 RO decision which granted service connection for PTSD and assigned a 50 percent disability rating.  The Veteran perfected a timely appeal as to the disability rating assigned.

The Veteran has filed multiple claims for service connection over the years.  Service connection for paranoid schizophrenia and attempts to reopen the claim for service connection for paranoid schizophrenia have been denied on multiple occasions.  Nevertheless, in a June 2011 claim, she has again requested service connection for paranoid schizophrenia, and also for anxiety and lipoma.  In October 2009, she filed a claim for service connection for insomnia.  It appears that these claims have been addressed by the RO, but no determinations have been reached yet.  Therefore, the Board does not have jurisdiction over them, and they are referred to RO for appropriate action.

Additionally, we observe that in the report of a September 2011 VA examination, the examiner rendered the opinion that the Veteran's experience in Southwest Asia resulted in her development of PTSD, major depressive disorder with psychotic features, and panic disorder.  He further explained that the symptoms of each mental disorder can be delineated from one another and proceeded to do so in the report.  Given this medical opinion, the Board infers claims for service connection for major depressive disorder and panic disorder.  These claims are also referred to the RO for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on her part is required.


REMAND

Because the veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that a remand is necessary prior to further appellate review.  Initially, we observe that the most recent VA examination reports, dated in June 2010 and September 2011, contain internal inconsistencies regarding the Veteran's history of drug and alcohol abuse.  Both reports indicate that the Veteran did not abuse drugs and alcohol and that she is a reliable historian; however, both reports also indicate that the examiner reviewed and relied upon VA treatment reports showing treatment for cocaine addiction and diagnoses of drug and alcohol dependence.  Given these significant inconsistencies, another examination to obtain a fully-informed medical opinion with thorough review of the Veteran's medical history is required.  

We further hold that judicial and administrative economy and efficiency requires that review of the Veteran's increased rating appeal should be deferred until the RO has adjudicated the inferred claims for entitlement to service connection for major depressive disorder with psychotic features and panic disorder, as discussed above.  

Lastly, because it appears that the Veteran continues to receive VA medical care, and in June 2011, indicated that she only receives VA medical care; her VA records should be updated for the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment, both inpatient and outpatient, afforded to the Veteran by the Oklahoma City VA Medical Center and related clinics subsequent to December 2008 for inclusion in the file.

2.  The veteran should be afforded another VA psychiatric examination to identify the current level of impairment resulting from the Veteran's service-connected PTSD, alone.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The RO should return the appeal to the Board only after the claims for entitlement to service connection for major depressive disorder with psychotic features and panic disorder have been adjudicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






Continued on next page


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


